DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 


Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al., JP 2011-38546 (a copy of which was included with the IDS filed 04 March 2021 and a machine translation of which is attached as an office action appendix) in view of Bongard, U. S. Patent 6,394,927.

	Endo et al. discloses a differential device 1.
	The differential device 1 comprises a differential case 3 to which rotation from a power transmission mechanism is transmitted ([0017]).
	A plurality of pinion shafts 25 is supported by the differential case 3 and is disposed on a first axis and a second axis orthogonal to the first axis.
	A first pinion gear 5 and a second pinion gear 5 are rotatably supported by the plurality of pinion shafts 25 and are disposed on the first axis (fig. 1).  A third pinion gear and a fourth pinion gear are rotatably supported by the plurality of pinion shafts and are disposed on the second axis (understood from [0023] “a 4-pinion type device in which four pinions are arranged in the circumferential direction of a pair of side gears”).
	A first side gear 7 and a second side gear 9 are on a third axis orthogonal to the first axis and the second axis, are each meshed with the first to fourth pinion gears 5, to which a driving shaft is each inserted and drivingly coupled ([0020] “Drive shafts (not shown)…are integrally 
	Various teeth number combinations for the side gears and pinion gears are given in paragraphs [0021] (“the number of teeth of the side gear on which the other selected pitch angle θs2 is set is 14”) and [0027] (“the number of teeth of the gear set is…9 x 14”, with it understood that the smaller number is the number of pinion gear teeth and the larger number the number of side gear teeth).  One combination disclosed includes the number of teeth of the first side gear 7 and the second side gear 9 is configured to be 14, which satisfies 4N+2, with N as an integer.
(claim 1)

	The number of teeth of the first to fourth pinion gears 5 is configured to be the same number (9 teeth of the pinion gears with 14 teeth of the side gears, [0021] and [0027]), and is configured such that a number obtained when the number of teeth of the first side gear 7 and the second side gear 9 (14 teeth) are divided by the number of teeth of the first to fourth pinion gears 5 (9 teeth) is not an integer.
(claim 3)

The number of teeth of the first to fourth pinion gears 5 is nine, and the number of teeth of the first side gear 7 and the second side gear 9 is 14 ([0021] “the number of teeth of the pinion on which the pitch angle θp is set is 9”, [0027] “9 x 14”).
(claim 4)



Similarly to Endo et al., Bongard discloses a differential device (fig. 4).
	The differential device comprises a differential case 1 to which rotation from a power transmission mechanism is transmitted.
	A plurality of pinion shafts 8, 9 is supported by the differential case 1 and is disposed on a first axis and a second axis orthogonal to the first axis (col. 4, line 6).
	A first pinion gear 12 and a second pinion gear 12 are rotatably supported by the plurality of pinion shafts 8, 9 and are disposed on the first axis.  A third pinion gear 12 and a fourth pinion gear 12 (described but not shown) are rotatably supported by the plurality of pinion shafts 8, 9 and are disposed on the second axis.
	A first side gear 10 and a second side gear 11 are on a third axis orthogonal to the first axis and the second axis, are each meshed with the first to fourth pinion gears 12, to which a driving shaft is each inserted and drivingly coupled (side gears 10 and 11 are shown with the conventional internal splines), and are preloaded in a direction of the third axis toward the first to fourth pinion gears 12 (“side gears 10 and 11 are biased into engagement with the pinion gears 12”, col. 3, lines 58-60).
(claim 1)

	A first urging member 14 and a second urging member 14 (two are shown in figure 4, one for each side gear) urge the first side gear 10 and the second side gear 11 respectively toward 
(claim 2)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include biasing thrust washers to urge the first side gear and to urge the second side gear of Endo et al. toward the pinion gears in view of Bongard because biasing thrust washers help ensure positive tooth engagement, resulting in less noise and less potential for tooth damage.


Response to Arguments

In the request for reconsideration, the Applicant argues that Endo fails to disclose, and Bongard fails to render obvious, “the number of teeth of the first side gear and the second side gear is configured to be 4N + 2 with N as an integer.”  In particular, the Applicant points to the passage in paragraph [0027] of Endo stating, “the number of teeth of the gear set is set to 9 x 13 and 9 x 14”, and remarks that this passage clearly describes the first side gear has 13 teeth and the second side gear has 14 teeth.  The Examiner respectfully disagrees.  This passage is ambiguous, as it may also mean that a gear set may have pinions with 9 teeth and side gears with 13 teeth, and another gear set may have pinions with 9 teeth and side gears with 14 teeth.  In the context of the whole document, this is what the Examiner believes is the intended meaning of the passage.  The purpose of the invention is to design a pinion gear with one number of teeth that 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659